Citation Nr: 0400554	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-04 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from May 1944 to February 
1946.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which, inter alia, denied service connection for 
residuals of a back injury.  This appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

Prior to receipt of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  38 U.S.C. §§ 5100-5103A, 
5106-7 (West 2002).  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board conducted evidentiary 
development of appealed cases directly.  See 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii) (2002).  The provisions of 
38 C.F.R. § 20.1304 were also amended at that time so as to 
allow the Board to consider additional evidence submitted by 
an appellant within 90 days of the certification of his 
appeal without having to remand the case to the AOJ for 
initial consideration and without having to obtain the 
appellant's waiver.  However, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the new duty-to-assist regulations 
codified at 38 C.F.R. § 19(a)(2) and (a)(2)(ii)(2002).  See 
Disabled Am. Veterans (DAV) v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed.Cir. 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. § 19.9(a)(2) is invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
AOJ for initial consideration and without having to obtain 
the appellant's waiver.  

The Board notes that in July 2003, the RO received 
correspondence referring to the veteran, apparently from the 
veteran's United States Senator, with attached private 
treatment records pertaining to a patient other than the 
veteran.  In July 2003, the RO also received a July 2003 
medical opinion pertaining to the etiology of the veteran's 
claimed back residuals, submitted by a private medical 
doctor.  The RO submitted all these records to the Board in 
August 2003.  The veteran did not submit a waiver of initial 
consideration of this evidence by the RO. 

In light of the Federal Circuit decision and the General 
Counsel precedent opinion discussed above, and because no 
further guidance or regulatory direction has been issued to 
implement them, the Board believes that the most appropriate 
action would be to remand this claim to the RO for initial 
consideration of the additional medical evidence submitted in 
July 2003.  

Accordingly, due process, as mandated by the recent DAV 
decision of the Federal Circuit, demands that this case be 
REMANDED to the RO for the following actions:

1.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A.§ 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim.

2.  The veteran should be informed that 
medical evidence submitted to the RO on his 
behalf from his United States Senator 
pertains to a patient other than the veteran, 
and he should be given an opportunity to 
submit the correct medical records.  

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required 
for the veteran's claim.  If further action 
is required, the RO should undertake it 
before further adjudication of the claim.

4.  After the completion of the above, the RO 
should readjudicate the veteran's claim for 
entitlement to service connection for 
residuals of a back injury.  In doing so, the 
RO should consider the medical evidence 
submitted in July 2003, as well as any 
corrected medical records submitted 
thereafter by the veteran.  If the benefit 
sought on appeal remain denied, the appellant 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



